Citation Nr: 0424941	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 through May 
1986.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although this matter has been certified to the Board as 
involving an original claim of service connection for a low 
back disorder, review of the record indicates that the 
veteran was previously denied service connection for the 
disorder, and that he did not appeal the rating decision in 
question.  Thus, the issue for resolution by VA is whether 
the veteran has submitted new and material evidence to reopen 
the claim.  See 38 C.F.R. § 19.35 (Applicable law provides 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Because the RO has not considered whether new and material 
evidence has been submitted to reopen the claim, this matter 
will be remanded.

The record indicates that by rating decision dated in July 
1986, service connection for the claimed disorder was denied.  
The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final based on the law and 
regulations then in effect.  38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1986).  In October 2000, the RO denied 
entitlement to service connection for low back disability as 
an original claim, not only on a direct basis but also as 
secondary to the veteran's service-connected chondromalacia 
of the right patella with degenerative changes.  

Upon remand, the RO will adjudicate the preliminary issue of 
whether the veteran has submitted new and material evidence 
that is sufficient to reopen his claim of service connection 
for a low back disorder under theories of entitlement 
involving (1) direct service connection; (2) as secondary to 
the service-connected right knee disorder; and (3) as 
aggravated by the service-connected right knee disorder, as 
in Allen v. Brown, 7 Vet. App. 439, 448 (1995) (Holding that 
when a service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected, and that 
the veteran shall be compensated for the degree of 
disability, but only that degree over and above the degree of 
disability existing prior to the aggravation).  

The record indicates that the veteran may have identified 
evidence that could substantiate his attempt to reopen his 
claim.  In his substantive appeal (VA Form 9) received in 
June 2002, the veteran noted the existence of a September 
1987 examination which was performed prior to his employment 
at St. Francis Hospital in Tulsa, Oklahoma.  That evidence 
also included records reflecting treatment in mid-1988 by Dr. 
M. B.  Dr. B. reportedly worked with the Wheeling Medial 
Group (now Omni Medical Group) in Tulsa, Oklahoma.  The 
veteran stated that he would need the VA's help to obtain 
such records.  

In August 2003, the RO sent the veteran a letter generally 
requesting the names and addresses of all private hospitals, 
clinics, and physicians who had provided him treatment.  
However, it did not specifically request such information 
with respect to Dr. B. or to St. Francis Hospital; and, there 
is no evidence on file showing that records from those health 
care providers have ever been requested.

In his substantive appeal, the veteran also stated that in 
May 1989, he had left his employment at St. Francis Hospital.  
He noted that he was physically unable to do the work, due at 
least in part to a back problem.  There is no evidence on 
file, however, showing that the veteran's employment records 
have ever been requested by the VA.

At this juncture, the record does not indicate whether the 
records cited would serve to reopen the claim.  In this 
regard, through this remand, as well as the RO's separate 
advisement, the RO will advise the veteran of what evidence 
would substantiate his claim to reopen under the three 
theories of entitlement noted above, and ascertain whether 
any of the outstanding records would serve to reopen the 
claim.  

For the foregoing reasons, this matter is remanded for the 
following actions:

1.  The RO will advise the veteran of the 
requirement to submit new and material 
evidence to reopen his claim, last denied 
by rating decision dated in October 2000.  
In so doing, the RO will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a low back 
disorder, or for a right knee disorder 
that caused or aggravated the low back 
disorder, that is not evidenced by the 
current record.  In so doing, the RO will 
advise the veteran of:

a.  the information and evidence not 
of record that is necessary to 
substantiate the claim; 

b.  the information and evidence 
that VA will obtain; 

c.  the information and evidence 
that he is required to provide, and;
further advise the veteran to 
provide any evidence in his 
possession that pertains to the 
claim.  

The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  When all of the requested actions 
have been completed, the RO undertake any 
other indicated development, such as the 
scheduling of any necessary VA 
examinations, and then readjudicate the 
issue of whether new and material 
evidence has been obtained to reopen the 
claim of entitlement to service-
connection for low back disability, under 
direct, secondary and Allen theories of 
entitlement.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999).  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



